TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00451-CV



                                  Andrea R. Biller, Appellant

                                                v.

            NNN 1 & 2 Met Center 1, LLC; NNN 1 & 2 Met Center 2, LLC;
            NNN 1 & 2 Met Center 3, LLC; NNN 1 & 2 Met Center 4, LLC;
            NNN 1 & 2 Met Center 5, LLC; NNN 1 & 2 Met Center 7, LLC;
           NNN 1 & 2 Met Center 10, LLC; NNN 1 & 2 Met Center 11, LLC;
           NNN 1 & 2 Met Center 12, LLC; NNN 1 & 2 Met Center 13, LLC;
           NNN 1 & 2 Met Center 17, LLC; NNN 1 & 2 Met Center 18, LLC;
           NNN 1 & 2 Met Center 19, LLC; NNN 1 & 2 Met Center 20, LLC;
           NNN 1 & 2 Met Center 21, LLC; NNN 1 & 2 Met Center 22, LLC;
      NNN 1 & 2 Met Center 23, LLC; and Lexington Insurance Company, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
   NO. D-1-GN-12-002595, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                           MEMORANDUM OPINION


               This appeal was abated to permit the parties to pursue settlement negotiations.

Appellant Andrea R. Biller has now filed an unopposed motion to dismiss informing the Court that

the parties have reached a settlement and she no longer wishes to pursue this appeal. We reinstate

the appeal, grant the motion, and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).
                                            _____________________________________________

                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed on Appellant’s Motion

Filed: November 21, 2014




                                               2